        Case 4:19-cv-00207-JGZ Document 71 Filed 09/18/20 Page 1 of 7



1    DAWN SESTITO*
     dsestito@omm.com
2    CATALINA VERGARA*
     cvergara@omm.com
3    DIMITRI PORTNOI*
     dportnoi@omm.com
4    BRITTANY ROGERS*
     brogers@omm.com
5    HEATHER WELLES*
     hwelles@omm.com
6    O’MELVENY & MYERS LLP
     400 South Hope Street, 18th Floor
7    Los Angeles, California 90071
     Telephone: (213) 430-6000
8    Facsimile: (213) 430-6407
9    Attorneys for Plaintiffs
10   *Admitted pro hac vice
11   Additional counsel listed below
12
13                              UNITED STATES DISTRICT COURT
14                                      DISTRICT OF ARIZONA
15
16   Planned Parenthood Arizona, Inc., et        Case No. 4:19-cv-00207-TUC-JGZ
     al.,
17                                               JOINT STIPULATION FOR ENTRY
                          Plaintiffs,            OF AMENDED PROTECTIVE ORDER
18
            v.                                   [Proposed] Order Filed Concurrently
19                                               Herewith
     Mark Brnovich, et al.,
20
                          Defendants.
21
22
23
24
25
26
27
28
                                                           JOINT STIPULATION RE: AMENDED
                                                                        PROTECTIVE ORDER
        Case 4:19-cv-00207-JGZ Document 71 Filed 09/18/20 Page 2 of 7



1    ALICE CLAPMAN*
     DIANA SALGADO*
2    PLANNED PARENTHOOD FEDERATION OF
     AMERICA
3    110 Vermont Ave., Suite 300
     Washington, DC 20016
4    Telephone: (202) 973-4800
     alice.clapman@ppfa.org
5    diana.salgado@pffa.org
6    Attorneys for Plaintiffs
     Planned Parenthood Arizona, Inc.; William
7    Richardson, M.D.; and Deanna Wright, N.P.
8    MARC A. HEARRON*
     CENTER FOR REPRODUCTIVE RIGHTS
9    1634 Eye St., NW, Suite 600
     Washington, DC 20006
10   Telephone: (202) 524-5539
     mhearron@reprorights.org
11
     JESSICA SKLARSKY*
12   CENTER FOR REPRODUCTIVE RIGHTS
     199 Water Street
13   New York, NY 10038
     Telephone: (917) 637-3600
14   jsklarsky@reprorights.org
15   Attorneys for Plaintiff
     Paul A. Isaacson, M.D.
16
     DANIEL B. PASTERNAK (Bar No. 023751)
17   SQUIRE PATTON BOGGS (US) LLP
     1 E. Washington St., Suite 2700
18   Phoenix, AZ 85004
     Telephone: (602) 528-4187
19   daniel.pasternak@squirepb.com
20   Attorneys for Plaintiffs
21   RUSTY D. CRANDELL (No. 026224)
     BRUNN (“BEAU”) W. ROYSDEN, III (No. 028698)
22   ARIZONA ATTORNEY GENERAL’S OFFICE
     2005 N. Central Avenue
23   Phoenix, AZ 85004
     Telephone: (602) 542-4288
24   rusty.crandell@azag.gov
     beau.roysden@azag.gov
25
     Attorneys for Defendant
26   Mark Brnovich, Attorney General of
     Arizona, in his official capacity
27
28
                                                      JOINT STIPULATION RE: AMENDED
                                           -2-                     PROTECTIVE ORDER
       Case 4:19-cv-00207-JGZ Document 71 Filed 09/18/20 Page 3 of 7



1    MARY D. WILLIAMS
     ARIZONA ATTORNEY GENERAL’S OFFICE
2    2005 N. Central Avenue
     Phoenix, AZ 85004
3    Telephone: (602) 542-7992
     Maryd.williams@azag.gov
4
     Attorneys for Defendants
5    Patricia McSorley, in her official capacity
     as Executive Director of the Arizona
6    Medical Board; and Joey Ridenour, in her
     official capacity as the Executive Director
7    of the Arizona State Board of Nursing
8    KEVIN D. RAY
     AUBREY JOY CORCORAN
9    ARIZONA ATTORNEY GENERAL’S OFFICE
     2005 N. Central Avenue
10   Phoenix, AZ 85004
     Telephone: (602) 542-4288
11   kevin.ray@azag.gov
     aubreyjoy.corcoran@azag.gov
12
     Attorneys for Defendant
13   Cara M. Christ, in her official capacity as
     Director the Arizona Department of Health
14   Services
15   KEVIN H. THERIOT (No. 030446)
     ktheriot@ADFlegal.org
16   KENNETH J. CONNELLY (No. 025420)
     kconnelly@ADFlegal.org
17   ALLIANCE DEFENDING FREEDOM
     15100 N. 90th Street
18   Scottsdale, AZ 85260
     Telephone: (480) 444-0020
19
     DENISE M. HARLE
20   dharle@ADFlegal.org
     ALLIANCE DEFENDING FREEDOM
21   1000 Hurricane Shoals Rd., NE
     Building D, Suite 600
22   Lawrenceville, GA 30043
     Telephone: (770) 339-0774
23
     Attorneys for Defendant-Intervenor Choices
24   Pregnancy Centers of Greater Phoenix, Inc.
25
26
27
28
                                                     JOINT STIPULATION RE: AMENDED
                                               -3-                PROTECTIVE ORDER
        Case 4:19-cv-00207-JGZ Document 71 Filed 09/18/20 Page 4 of 7



1             The Parties hereby submit this Joint Stipulation for Entry of Amended Protective
2    Order:
3             1.    On October 25, 2019, the Court granted the Stipulated Protective Order
4    entered into by then-named Plaintiffs and Defendants.
5             2.    On March 2, 2020, the Court granted, with limitations, the Motion to
6    Intervene as Defendants by Choices Pregnancy Centers of Greater Phoenix, Inc.
7    (“Choices”).
8             3.    On March 23, 2020, the Court ordered that discovery in this litigation be
9    stayed until 60 days after the Supreme Court rendered its decision in June Medical
10   Services, L.L.C. v. Gee, Nos. 18-1323 & 18-1460 (“June Medical”).
11            4.    On May 8, 2020, the Court dismissed individual Arizona State Board of
12   Nursing and Arizona Medical Board members named as Defendants in their official
13   capacities.
14            5.    On June 29, 2020, the Supreme Court rendered its decision in June
15   Medical, meaning that the discovery stay lifted on August 28, 2020.
16            6.    On September 2, 2020, the Court entered an Order pursuant to the Parties’
17   joint stipulation revising the Case Management Schedule established by the Court’s July
18   25, 2019 Scheduling Order.
19            7.    The Parties, through undersigned counsel, hereby stipulate and agree that
20   the Court may enter the accompanying Amended Protective Order to account for
21   Defendant-Intervenor Choices’ participation in the matter on a limited basis, to facilitate
22   the Parties’ exchange of confidential information, and to govern the use of such
23   information. The Amended Protective Order otherwise is materially identical to the
24   Protective Order the Court previously entered.
25
26
27
28
                                                               JOINT STIPULATION RE: AMENDED
                                                 -4-                        PROTECTIVE ORDER
     Case 4:19-cv-00207-JGZ Document 71 Filed 09/18/20 Page 5 of 7



1                                            Respectfully submitted,
2          Dated: September 18, 2020         O’MELVENY & MYERS LLP
3
                                             By: /s/ Dimitri Portnoi
4                                            Dawn Sestito (pro hac vice)
                                             Catalina Vergara (pro hac vice)
5                                            Dimitri Portnoi (pro hac vice)
                                             Brittany Rogers (pro hac vice)
6                                            Heather Welles (pro hac vice)
7                                            Attorneys for Plaintiffs
8
                                             PLANNED PARENTHOOD
9                                            FEDERATION OF AMERICA
10                                           By: /s/ Diana Salgado with permission
                                             Alice Clapman (pro hac vice)
11                                           Diana Salgado (pro hac vice)
12
                                             Attorneys for Plaintiffs Planned
13                                           Parenthood Arizona, Inc.; William
                                             Richardson, M.D.; and Deanna Wright,
14                                           N.P.
15
                                             CENTER FOR REPRODUCTIVE
16                                           RIGHTS
17                                           By: /s/ Marc A. Hearron with
                                             permission
18                                           Marc A. Hearron (pro hac vice)
                                             Jessica Sklarsky (pro hac vice)
19
                                             Attorneys for Plaintiff Paul A. Isaacson,
20                                           M.D.
21
                                             SQUIRE PATTON BOGGS (US) LLP
22
                                             By: /s/ Daniel B. Pasternak with
23                                           permission
24                                           Daniel B. Pasternak

25                                           Attorneys for Plaintiffs

26
27
28
                                                     JOINT STIPULATION RE: AMENDED
                                       -5-                        PROTECTIVE ORDER
     Case 4:19-cv-00207-JGZ Document 71 Filed 09/18/20 Page 6 of 7



1
2       Dated: September 18, 2020           ARIZONA ATTORNEY GENERAL’S
                                            OFFICE
3
                                            By: Brunn W. Roysden, III with
4                                           permission
                                            Rusty D. Crandell
5                                           Brunn W. Roysden, III
6                                           Attorneys for Defendant
                                            Mark Brnovich, Attorney General of
7                                           Arizona, in his official capacity
8
                                            ARIZONA ATTORNEY GENERAL’S
9                                           OFFICE
10                                          By: /s/ Kevin D. Ray with permission
                                            Kevin D. Ray
11                                          Aubrey Joy Corcoran
12                                          Attorneys for Defendant
                                            Cara M. Christ, in her official capacity
13                                          as Director the Arizona Department of
                                            Health Services
14
15                                          ARIZONA ATTORNEY GENERAL’S
                                            OFFICE
16
                                            By: /s/ Mary DeLaat Williams with
17                                          permission
                                            Mary DeLaat Williams
18
                                            Attorneys for Defendants
19                                          Patricia McSorley, in her official
                                            capacity as Executive Director of the
20                                          Arizona Medical Board; and Joey
                                            Ridenour, in her official capacity as the
21                                          Executive Director of the Arizona State
                                            Board of Nursing
22
        Dated: September 18, 2020           ALLIANCE DEFENDING FREEDOM
23
                                            By: /s/ Kenneth J. Connelly with
24                                          permission
25                                          Kevin H. Theriot
                                            Denise M. Harle
26                                          Kenneth J. Connelly

27                                          Attorneys for Defendant-Intervenor
                                            Choices Pregnancy Centers of Greater
28                                          Phoenix, Inc.
                                                   JOINT STIPULATION RE: AMENDED
                                      -6-                       PROTECTIVE ORDER
        Case 4:19-cv-00207-JGZ Document 71 Filed 09/18/20 Page 7 of 7



1                                CERTIFICATE OF SERVICE
2           I hereby certify that on September 18, 2020 I electronically transmitted the
3    attached document to the Clerk’s office using the CM/ECF System for filing and
4    transmittal of a Notice of Electronic Filing to all counsel of record.
5
6                                               By: /s/ Dimitri Portnoi
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                JOINT STIPULATION RE: AMENDED
                                                 -7-                         PROTECTIVE ORDER
